PER CURIAM.
Appellant has taken this interlocutory appeal seeking to reverse the lower court’s order denying appellant’s motion to modify *462the final judgment in this cause. The said final judgment awarded custody of the child to the appellee. No appeal of that order was taken.
In the order denying modification of the final judgment, the trial court found from the evidence that the best interests and welfare of the child require that she remain in the custody of appellee. Our consideration of the record, briefs, and argument of counsel leads us to the view that appellant has failed to demonstrate reversible error in the interlocutory order appealed herein. The trial court’s express finding in the order appealed that the best interests and welfare of the child require that her custody remain with the appellee causes the issues herein to be controlled by the principles enunciated by this court in Ritsi v. Ritsi, 160 So.2d 159 (Fla.App.1964).
Accordingly, the interlocutory order reviewed herein is affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.